Citation Nr: 1720859	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and January 15, 1980 to January 31, 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In a June 2012 rating decision, the RO granted service connection for tinnitus.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal with respect to the tinnitus.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issue is no longer on appeal, and no further consideration is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim for service connection for hearing loss of the right ear is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain another medical opinion.

In March 2011, the Veteran was afforded a VA audiology examination during which the VA examiner opined that it is less likely than not that the Veteran's current sensorineural hearing loss was caused by or is the result of military noise exposure.  In support of the opinion, the examiner noted that the Veteran's hearing in his right ear was normal at separation, "and it is less likely it is related to military service.  Current hearing loss is possibly related to post service noise exposure or natural aging changes."  The Board finds the March 2011 VA medical opinion to be inadequate, as the examiner used a lack of evidence showing hearing loss upon separation to support the opinion that the Veteran's current hearing loss is not related to his period of active service.  Under 38 C.F.R. § 3.385 , service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

Turning to the evidence of record, the Board finds that there is no controversy as to whether the Veteran was exposed to noise trauma in service.  His DD-214 indicates that he served as an infantryman, a military occupational specialty (MOS) identified as one with a high or moderate probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  In addition, his service treatment records include in-service hearing conservation data sheets and reports of audiometric examinations of his hearing acuity presumably conducted as a result of his duty in hazardous noise areas.  Indeed, the AOJ previously conceded the Veteran's in-service noise exposure in its July 2011 grant of service connection for left ear hearing loss.  Thus, the Veteran's report of military noise exposure is credible and consistent with the circumstances of his service, and the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154 (a) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an audiologist for a supplemental opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.

The examiner is asked to review all records associated with the Veteran's claims file.

The Veteran's in-service noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's current hearing loss of the right ear is causally or etiologically related to his military service, including noise exposure.

The term "as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for hearing loss of the right ear.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




